      Case 4:18-cv-00483 Document 143 Filed on 08/21/20 in TXSD Page 1 of 2


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 HARVEST NATURAL RESOURCES,                     §
 INC., and HNR ENERGIA B.V.,                    §
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             § Civil Action No. 4:18-cv-00483
                                                §
 RAFAEL DARIO RAMIREZ                           §
 CARRENO                                        §
                                                §
        Defendant.                              §
                                                §

                   NOTICE OF APPEARANCE OF PAULA W. HINTON

       Notice is hereby given that the undersigned attorney, Paula W. Hinton, enters her

appearance in this matter as counsel for defendant Rafael Dario Ramirez Carreno for the purpose

of receiving notices and orders from the Court. The contact information is as follows:

               Paula W. Hinton
               800 Capitol Street, Suite 2400
               Houston, Texas 77002
               T: 713.651.2600
               F: 713.651.2700
               Email: phinton@winston.com


Dated: August 21, 2020




                                                1
     Case 4:18-cv-00483 Document 143 Filed on 08/21/20 in TXSD Page 2 of 2


                                                   WINSTON & STRAWN LLP

                                                   /s/ Paula W. Hinton___________

                                                   Abbe David Lowell
                                                   1700 K Street NW
                                                   Washington, DC 20006
                                                   P: 202.282.5875
                                                   F: 202.282.5100
                                                   adlowell@winston.com

                                                   Paula W. Hinton
                                                   Texas Bar No. 09710300
                                                   S.D. Tex. Bar No. 6283
                                                   800 Capitol Street, Suite 2400
                                                   Houston, TX 77002-5242
                                                   T: 713.651.2600
                                                   F: 713.651.2700
                                                   phinton@winston.com

                                                   Staci Yablon
                                                   Sofia Arguello
                                                   200 Park Avenue
                                                   New York, NY 10166
                                                   P. 212.294.4703
                                                   F. 212.294.4700
                                                   syablon@winston.com
                                                   sarguello@winston.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   RAFAEL DARIO RAMIREZ CARRENO




                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on August 21,
2020 on all counsel of record who are deemed to have consented to electronic service via the
Court’s CM/ECF system per the Local Rules.

                                                     /s/ Paula W. Hinton____________
                                                     Paula W. Hinton




                                               2
